Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 21-35 are currently pending and are addressed below.
Response to Amendment
The amendment filed 02/26/2021 has been entered. Claims 21-35 are currently pending. The previous 35 USC 112(a) and (b) rejections remain since they have not been adequately addressed by Applicant’s amendments and comments.

Response to Arguments
As a first matter, the Examiner notes that Applicant has not addressed the 35 USC 112(a) written description rejection from the previous Office Action, and the corresponding limitations have not been amended. Therefore the rejection remains.
Additionally, with respect to the first USC 112(b) rejection regarding the “desired trajectory”, Applicant has not adequately addressed the indefiniteness rejection set forth in the Non Final rejection. The mere renaming from “desired” to “target” trajectory does not address the underlying issue, which also appears to be at the heart of Applicant’s arguments regarding the art rejections. As previously noted by the Examiner, the instant specification describes training a robot to perform a target approach/avoidance task, which is characterized by a “target trajectory” (see instant specification [0127]). This target trajectory is defined by the user and learned over 
The Examiner remains of the opinion that the claims, as interpreted in light of the instant specification recite essentially the same subject matter as disclosed in the prior art of record, and are unpatentable as described in the art rejections below.
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the Examiner has failed to provide evidence of conventionality for the transferring of data via an interface, the Examiner respectfully disagrees. Written description issues under 35 USC 112(a) notwithstanding, the Examiner has clearly articulated several exemplary and conventional technologies which would render the claim limitations obvious. Such conventional technologies were listed as “controlling the robot via an external robot controller, computer, or terminal, copying data via a USB drive, data cable, or wirelessly, or even storing the data on an internal storage of the robotic device”. 
The Examiner again notes the breadth of the claim language merely requiring transferring of data to some “device” via an interface. Since the prior art of record teaches gathering, generating, and/or storing the recited pieces of data, any further processing, storing, or transfer of the data either among components of the robot/controller or to an external device would meet the claim limitations, since all instances would require some sort of “interface” between components, for example between the processor and RAM or other . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, although the specification provides support for transferring “brain images”, the originally filed specification fails to provide explicit support for the limitation regarding transferring the specific data to a secondary device via an interface. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21:
It is unclear and indistinct what is meant by “route the device along a target trajectory” in context with the claim as well as the originally filed specification. It appears that the disclosure describes defining a target trajectory based on the user’s preference, which is not previously stored on the robot for the robot to execute as a “target trajectory” prior to the learning mode. It is unclear how the device can be routed along a desired trajectory when the target trajectory is determined by the user. For the purposes of examination, the claims have been interpreted as “route the device along a trajectory” and “after the device deviates from a target trajectory, the deviation… being determined by the user”.
Further regarding claim 21, it is unclear and indistinct what is meant by “correspond the trajectory displacement as a change in state”. It is unclear how a trajectory displacement is “correspond[ed]”.
Claims 26 and 31 are similarly indistinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-28, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Learning Trajectory Preferences for Manipulators via Iterative Improvement”, 2013)

Regarding claim 21:

Jain teaches A system for training a device to perform a desired task, comprising: 
(robots inherently have memory and a processor, both PR2 and Baxter are known, conventional types of robots comprising these components, see at least introduction), 
route the device along a target trajectory by transmitting signals to actuators coupled to the device (executing top ranking trajectory, see at least p. 3, step 2),
receive a teaching input from a user after the device deviates from the target trajectory, the deviation from the target trajectory being determined by the user, the teaching input being received at a first trial mode from a plurality of trial phases in the learning mode (user feedback and trajectory visualization, p. 3, (b)(iii), providing feedback iteratively, see at least abstract, p. 6-7), 
detect a trajectory displacement of the device based on the receipt of the teaching input during the first trial mode, the trajectory displacement during the first trial mode including a first numerical value (regret function comparing actual trajectory at each time step against the optimal trajectory, see at least p. 3),
correspond the trajectory displacement as a change in state of the device (broadly interpreted appears that any change in state of the robot as a result of the displacement would meet this claim limitation, such as position, angle, pose, velocity, etc.).
Jain does not explicitly teach transferring the data to a secondary device via an interface. However, the Examiner notes that the instant claim limitation merely requires some transfer of data to any other device. Broadly interpreted, a plurality of 
 
Regarding claim 22:
Jain further teaches wherein the teaching input includes a haptic action, the haptic action includes an action selected from a group consisting of push, pull, pick up and move, rotate, grasp, manipulate, release, and bump the robot along the target trajectory (see at least Fig. 1, (b)Zero-G, p. 3).

Regarding claim 23:
Jain further teaches wherein the one or more motion characteristics of the device include at least one of speed, acceleration, orientation, rotation, joint position, motor current draw, motor torque, and force on a motor or joint of the device (see at least Fig. 1, (b)Zero-G, p. 3).

Regarding claim 25:
Jain further teaches wherein the at least one processor, in an autonomous mode, is further configured to execute the computer readable instructions to, adjust the route (iteratively learning and correcting trajectories).

Regarding claims 26-28, 30-33, and 35, Jain teaches a method and computer readable medium as above.

Claim Rejections - 35 USC § 103
Claims 24, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 21 above, and further in view of Brooks et al. (US 2013/0345875).

Regarding claims 24, 29, and 34:
Jain teaches the limitations as in claims 21, 26, and 31 above. Jain does not explicitly teach the input being audio/visual.
Brooks teaches a system and method of training a “Baxter” robot, as in Jain, wherein the teaching input received by the at least one processor is in the form of at least one of visual signal and audio signal, the visual signal includes recognition of a portion of a user's body, and the audio signal includes an audible command (see at least [0066]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664